UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 20, 2011 Brooklyn Federal Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 000-51208 20-2659598 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 81 Court Street, Brooklyn, NY 11201 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (718) 855-8500s Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2011 annual meeting of shareholders of Brooklyn Federal Bancorp, Inc. (the “Company”) was held on September 20, 2011.The following items were voted on by the Company’s common shareholders, with the following results: 1.The shareholders elected the following individuals to the Board of Directors for staggered terms of two years (Mr. Wagner and Mr. Hughes) and three years (Mr. Reich and Ms. Northey), to expire at the corresponding annual meeting. Director Nominee Votes For Votes Withheld Broker Non-Votes Gregg J. Wagner Mark Hughes Daniel O. Reich Rebecca Northey 2.The shareholders ratified the appointment of Crowe Horwath, LLP as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2011. Votes For Votes Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Brooklyn Federal Bancorp, Inc. Date:October 14, 2011 By: /s/ Gregg J. Wagner Gregg J. Wagner President and Chief Executive Officer
